Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (MARK ONE) |X| ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 OR | | TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 001-09974 Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan (Full title of the plan and the address of the plan, if different from that of the issuer named below:) Enzo Biochem, Inc., 527 Madison Ave. New York, NY 10022 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) ENZO BIOCHEM, INC. SALARY REDUCTION PROFIT SHARING PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits December 31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2008 3 Notes to Financial Statements 4-10 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2008: Schedule H, Line 4i  Schedule of Assets (Held at End of Year) 11 Signatures 12 Consent of Independent Registered Public Accounting Firm Exhibit 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying Supplemental Schedule of Assets (Held at End of Year) as of and for the year ended December 31, 2008 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Marks Paneth & Shron LLP Woodbury, New York June 30, 2009 1 ENZO BIOCHEM, INC. SALARY REDUCTION PROFIT SHARING PLAN Statements of Net Assets Available for Benefits December 31, ASSETS Investments (at fair value): Mutual funds Common stock Insurance contract Loans receivable  participants Receivables: Employers contributions Participants contributions Due from Plan Sponsor - Cash $ $ TOTAL ASSETS NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. 2 ENZO BIOCHEM, INC. SALARY REDUCTION PROFIT SHARING PLAN Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2008 Additions (deductions) to net assets attributed to: Participants contributions $ Employers contributions Interest on loans to participants and interest bearing cash Net depreciation in fair value of investments ) Total (deductions) ) Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net decrease in net assets available for benefits (4,332,641 ) Net assets available for plan benefits, beginning of year Net assets available for plan benefits, end of year $ See notes to financial statements. 3 ENZO BIOCHEM, INC. SALARY REDUCTION PROFIT SHARING PLAN Notes to Financial Statements NOTE 1:PLAN DESCRIPTION The following description of the Enzo Biochem, Inc. Salary Reduction Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan Agreement, as amended, for a more complete description of the Plans provisions. General The Plan is a defined contribution plan covering all eligible United States based full-time employees who have completed three months of service and have attained age twenty-one of Enzo Biochem, Inc., (the Plan Sponsor), and its wholly owned subsidiaries, Enzo Clinical Labs, Inc., Enzo Therapeutics, Inc., and Enzo Life Sciences, Inc., (collectively, the Company), and the United States based employees of wholly owned subsidiaries of Enzo Life Sciences, Inc. (Axxora Life Sciences, Inc. and ELS International, Inc.). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Eligible employee participants can elect to defer up to the maximum amount permitted by the Internal Revenue Code for each year ($15,500 in 2008 and 2007). Effective January 1, 2002, catchup contributions are also permitted for participants who have attained age 50 by December 31 st , in accordance with Section 414(v) of the Code, in an amount up to a maximum of $5,000 in 2008 and 2007, bringing those participants statutory limitation to $20,500 in 2008 and 2007. In 2008 participant contributions totaled $1,575,549.
